Citation Nr: 0201465	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  99-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there is clear and unmistakable error in a rating 
decision of December 16, 1971, which assigned a 
noncompensable rating for a history of a whiplash injury to 
the neck.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1999 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  In the decision, the RO determined 
that there was no clear and unmistakable error in a rating 
decision of December 16, 1971, which assigned a 
noncompensable rating for a history of a whiplash injury to 
the neck.  A hearing was held at the RO before the 
undersigned Member of the Board in November 2001.

The Board notes that during the hearing held in November 2001 
the veteran's representative raised a claim pertaining to 
tinnitus.  That matter has not been developed for appellate 
review.  Accordingly, the Board refers that matter to the RO 
for appropriate action.  


FINDING OF FACT

The decision of December 16, 1971, was based on the correct 
facts as they were known at that time, and was in accordance 
with the statutory and regulatory provisions extant at that 
time.


CONCLUSION OF LAW

The rating decision of December 16, 1971, which assigned a 
noncompensable rating for a history of a whiplash injury to 
the neck does not contain clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that there is clear and unmistakable 
error in a rating decision of December 1971 which assigned a 
noncompensable rating for a whiplash injury of the neck.  He 
argues that the examination upon which the rating was based 
was hurried, flawed, subjective, and poorly executed.  

The veteran's service medical records include a record dated 
in May 1971 which shows that he was involved in a rear end 
collision and was knocked unconscious.  He reportedly had 
tenderness of the trapezius muscles and neck muscles.  He was 
treated with a neck collar, heat, and medication.  

The veteran filed a claim for disability compensation with 
the VA in August 1971.  He stated that he was claiming 
compensation for "Whiplash neck - stitches in head due to 
auto accident Ft Lewis, Wn.  Presently back trouble."  

Subsequently, in a rating decision of December 16, 1971, 
based on the veteran's service medical records and a VA 
examination conducted in September 1971, the RO granted 
service connection for a whiplash injury, neck, history of, 
and assigned a noncompensable rating under Diagnostic Code 
5290.  The veteran did not appeal that decision, and it 
became final.  See 38 U.S.C.A. § 7105.  With respect to the 
veteran's contention that he did not receive notification of 
the decision, the Board notes that in Evans v. Brown, 9 Vet. 
App. 273 (1996), the United States Court of Appeals for 
Veterans Claims held that, with respect to an appellant's 
contention that he was never notified of a previous RO 
decision or of his right to appeal that decision, the 
"presumption of regularity" applies to the mailing of 
notice of the RO decision to the appellant at his last known 
address of record.  The Court stated that an appellant's mere 
assertion of non receipt of notice of an RO decision, such as 
the appellant's assertion in this case, is not "clear 
evidence" to rebut the presumption of proper mailing. 

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding disability evaluations, will be accepted 
as being correct in the absence of clear and unmistakable 
error.  See 38 C.F.R. § 3.105(a).  "Clear and unmistakable 
error" is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence, 
such as medical evidence from a later date, is not 
applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-236 
(1993).

The veteran testified in support of his claim for clear and 
unmistakable error during hearings held in May 2001 and 
November 2001.  He stated at the November 2001 hearing that 
at the time of his discharge from service he had problems 
with both his back and neck after having been involved in an 
auto accident in service.  He said that the pain has been 
unabated for the past 30 years.  He said that during the VA 
examination which was conducted after his separation from 
service the examiner never checked his neck, never moved his 
neck, or even touched it.  The veteran gave similar testimony 
during the May 2001 hearing.  

After reviewing the veteran's claims file, the Board finds 
that there is no showing that the decision of December 1971 
was not based on the correct facts as they were known at that 
time nor has it been shown that the decision was not in 
accordance with the existing law and regulations.  On the 
contrary, the rating decision shows that the RO considered 
all of the evidence which was of record at that time.  

The only pertinent post service medical evidence which was of 
record at that time was the report of a general disability 
evaluation examination conducted by the VA in September 1971 
and the report of an orthopedic examination conducted by the 
VA at the same time.  The VA general examination report shows 
that the veteran stated that his complaints included lower 
back pain, ringing in the ears with loss of hearing, and a 
fungus infection.  He did not specify neck pain on the 
complaints section of the report form.  On examination, his 
head, face and neck were found to be normal.  The report of 
the special orthopedic examination shows that the veteran had 
a history of driving his car in May 1971 when he sustained a 
whiplash of the neck when his car was hit from the rear.  An 
X-ray of his neck had been negative.  About one month later 
he began to have low back pain.  It was also noted that "The 
veteran states that his neck bothers him very little, but the 
lower spine is the chief thing that bothers him."  On 
physical examination, it was noted that there was moderate 
exaggeration of the lumbar curve, and backward bending caused 
moderate lumbosacral discomfort.  No abnormal findings 
pertaining to the cervical spine were noted in the report.  
The diagnoses were (1) history of whiplash injury to neck, 
and (2) lumbosacral strain, chronic, moderate.  

The veteran's primary contention is that his statements 
during the examination were taken out of context, and that he 
simply meant that his neck bothered him, but that it was not 
as severe as his lower back.  The Board notes, however, that 
although the appellant disagrees with the conclusions reached 
by the RO, an asserted failure to evaluate and interpret the 
evidence correctly is not clear and unmistakable error.  See 
Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

Furthermore, with respect to any argument that the RO 
committed error by failing to develop additional evidence, a 
failure to fully develop evidence is not considered to be 
clear and unmistakable error.  "[T]he VA's breach of the duty 
to assist cannot form a basis for a claim of CUE because such 
a breach creates only an incomplete rather than an incorrect 
record."  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor 
may the failure to follow procedures in the VA Physician's 
Guide for Disability Evaluation Examinations be a basis for 
finding clear and unmistakable error because that guide was 
not a statute or regulation.  See Allin v. Brown, 6 Vet. App. 
207, 214 (1994).

The Board also finds that there is no showing that the rating 
was not in accordance with the existing law and regulations.  
The RO based the rating on Diagnostic Code 5290 which 
provides that a 10 percent rating is warranted if there is 
slight limitation of motion of the spine.  The veteran has 
not specified any particular law or regulation which he 
believes is at issue.  The Board notes that vague allegations 
that the prior adjudication failed to follow the law or 
regulations cannot satisfy the stringent pleading 
requirements for the assertion of clear and unmistakable 
error.  See Fugo v. Brown, 6 Vet. App. at 44-45.  For the 
foregoing reasons, the Board finds that the rating decision 
of December 16, 1971, which assigned a noncompensable rating 
for a whiplash injury of the neck does not contain clear and 
unmistakable error.

The Board otherwise notes that there have been changes in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2001).  Among other things, 
this law redefines the obligations of VA with respect to the 
duty to assist and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order).  
However, the Board must observe that the VCAA is not 
applicable to CUE claims/motions which the veteran relies on 
to compel reversal of the December 16, 1971 RO decision.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).


ORDER

The appeal for benefits based on allegations of clear and 
unmistakable error in a decision of December 16, 1971 is 
denied.


		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

